Case 3:17-cv-00986-BAS-AGS Document 211 Filed 02/05/21 PageID.9829 Page 1 of 1




 Matthew M. Loker, Esq.
 245 Fischer Avenue, Unit D1
 Costa Mesa, CA 92626

           800-400-6808




                  Cynthia Bashant                                          Dana Peabody


 John McCurley and Dan Deforest,
                                                                  3:17-cv-00986-BAS-AGS
 Individually And On Behalf Of All Others
 Similarly Situated,




 Royal Seas Cruises, Inc.,




                                     John McCurley and Dan Deforest




                                                                                 Order Granting Amended
                                                                                 Motion for Summary Judgment

                                    29                         January           21


                             May 12, 2017

       February 5, 2021                              s/ Matthew M. Loker
